RENDERED: JANUARY 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0342-WC


FILLIPPE BAILEY                                                  APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
               ACTION NOS. WC-17-79211 AND WC-18-00869



MILLER TRANSPORTATION, INC.;
HONORABLE ROLAND CASE,
ADMINSTRATIVE LAW JUDGE; AND
KENTUCKY WORKERS’
COMPENSATION BOARD                                                APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

MAZE, JUDGE: The single question in this appeal from an opinion of the

Workers’ Compensation Board (Board) is whether the evidence before the

Administrative Law Judge (ALJ) compelled a finding that appellant suffered a
compensable cervical spine injury in 2017. Because our review of the record

convinces us that the evidence was not so overwhelming as to compel a decision in

appellant’s favor, we affirm the decision of the Board.

             On May 23, 2017, in the course of his employment as a bus driver for

appellee Miller Transportation, Inc., appellant Fillippe Bailey was transferring

bags from one bus to another. In his deposition testimony, Bailey indicated that

the luggage was heavier than the 50-pound limit and had not been properly tagged

as overweight luggage. As he attempted to transfer the first bag, Bailey stated that

he felt pain in his lower back, shoulders, and neck. He nevertheless finished

transferring the luggage, as well as completing his route, testifying that he was

continuing to have pain radiating from his neck to his shoulders and lower back.

Bailey stated that the following morning he had pain in his left lower back and

hips, radiating down into his left leg. He also testified that continuing numbness

and tingling in his hands affects his ability to drive for long periods of time, and

thus, he did not feel that he was capable of returning to the job he was performing

for Miller at the time of the injury.

             Bailey’s claim for benefits stemming from the May 23, 2017, injury

was consolidated with an occupational disease claim which has no bearing on this

appeal. The ALJ ultimately awarded Bailey temporary total disability benefits,

permanent partial disability benefits, and medical benefits for a lumbar spine injury


                                          -2-
and dismissed his claim for an alleged permanent injury to his cervical spine area.

After the denial of a petition for reconsideration of the award, Bailey appealed the

denial of his cervical spine injury claim to the Board.

             In affirming the decision of the ALJ regarding Bailey’s alleged

cervical injury, the Board cited records of the emergency department of Hardin

Memorial Hospital dated May 24, 2017. Notes of the triage nurse reflected a chief

complaint of left lower extremity pain, although the notes also stated: “[t]his

occurred yesterday (left hip pain, neck down to lower back pain, from lifting heavy

luggage yesterday).” The emergency room physician, Dr. David Rodriguez, noted

Bailey’s chief complaints as back pain, left leg pain, and left hip pain. Dr.

Rodriguez also noted that a physical examination disclosed a normal inspection of

Bailey’s neck which was not tender, with painless range of motion. The radiology

report, including x-rays of the lumbar spine and hips, listed the reason for Bailey’s

ER visit as “WC-NEC/BACK/HIP PAIN.” The ER Department “Workers’

Compensation Evaluation Form,” which Bailey signed, noted that his lumbar spine

was tender on examination, radiating to the left hip, and included a diagnosis of

lumbar strain, sciatica, and arthritis.

             The Board also cited records of Bailey’s treatment at the Patel

Medical Center which noted his chief complaint as left hip and back pain. Bailey

provided a history of experiencing a pull in his back while unloading luggage. Dr.


                                          -3-
Surya S. Patel noted that Bailey continued to have pain radiating down his left hip

and leg after having been previously given an injection at the emergency room.

Dr. Patel diagnosed low back pain and ordered an MRI of the lumbar spine. Bailey

returned on June 6, 2017, complaining of back pain which Dr. Patel diagnosed as

“1) low back pain, 2) radiculopathy, lumbosacral region.”

             The Board referenced a report from Dr. Thad Jackson who saw Bailey

on July 31, 2017, regarding complaints of low back pain radiating to the left leg

with tingling and a numbness sensation after a work injury on May 23, 2017. Dr.

Jackson also saw Bailey on February 15, 2018, to provide an impairment rating,

assessing a 13% impairment for his lumbar spine related to lumbago/low back

pain, lumbar spinal stenosis, sciatica, and synovial cyst, right at L3-4. Dr. Jackson

recommended restrictions of no lifting greater than twenty to thirty pounds, no

excessive bending or twisting at the waist, and being given the ability to change

positions frequently. In an August 17, 2018, report, Dr. Jackson recorded Bailey’s

complaints of low back pain with intermittent radiation of pain to the left leg and

neck pain causing headaches, as well as paresthesia in the arms and pain from the

neck to the arms following the injury work injury of May 23, 2017. Dr. Jackson

diagnosed hand paresthesia and cervicalgia in addition to the low back conditions

cited in his February 15, 2018, report.




                                          -4-
             Finally, the Board cited the reports of the independent medical

examiners, Dr. Ellen Ballard, Dr. Jules Barefoot, and Dr. Gregory T. Snider. Dr.

Snider examined Bailey on October 2, 2018, diagnosing low back strain with left

sciatica and finding no evidence in the record indicating significant, pre-existing

low back problems. Of pertinence to this appeal, Dr. Snider opined that Bailey did

not suffer an injury to his neck, upper back, or mid-back in the May 23, 2017,

work incident. In Dr. Snider’s opinion, the May 23, 2017, accident caused a soft

tissue sprain or strain but did not cause any change in Bailey’s cervical or thoracic

spine. He assessed a 5% whole person impairment attributable to the May 23

incident and noted that Bailey has non-work-related neuropathy of the arms, as

well as hip arthritis. Dr. Snider also assigned a thirty-pound lifting limit with no

repetitive bending or lifting. In a supplemental report dated December 7, 2018, Dr.

Snider opined that a proposed MRI of Bailey’s cervical spine and an EMG/NCV

are not related to the work injury because medical records clearly show that he

complained solely of low back symptoms for over two months before any cervical

complaints were documented. Dr. Snider stated in a second supplemental report

dated February 7, 2019, that he had reviewed Dr. Barefoot’s January 8, 2019,

evaluation and that Dr. Barefoot’s report did not change the conclusions expressed

in his previous October 2, 2018, report.




                                           -5-
             Dr. Barefoot performed an independent medical examination on

January 8, 2019, noting that Bailey reported his neck pain became progressively

worse after the May 23, 2017, work incident and concluding that his complaint of

ongoing pain with radiation is a manifestation of underlying cervical disorder

brought on by the work accident. Dr. Barefoot explained that despite his

underlying degenerative disc disease of the lumbar and cervical spine, Bailey did

not have an active impairment prior to the work incident and thus assessed an 8%

impairment for the lumbar spine condition and a 5% impairment for the cervical

spine condition for a combined 13% impairment rating.

             Dr. Ballard performed an independent examination on March 20,

2019, noting Bailey’s history of diffuse neck and back complaints, as well as

degenerative disc disease, which were unrelated to the work injury. Dr. Ballard

found no evidence that his cervical spine was affected by the work injury and

stated that the range of motion demonstrated during her examination of Bailey did

not correlate with Dr. Barefoot’s opinion concerning the alleged cervical injury.

Dr. Ballard also emphasized that Bailey’s cervical spine complaints were not

reported until several weeks after the May 23, 2017, injury.

             In dismissing Bailey’s alleged cervical injury claim, the ALJ entered

the following findings:

                   Concerning the alleged cervical injury resulting
             from the May 23, 2017 incident, the ALJ is not

                                        -6-
             persuaded the plaintiff sustained a permanent injury to
             his cervical area. Only Dr. Barefoot assigned any
             impairment to the cervical area. The ALJ notes Dr.
             Jackson did not assign an impairment to the cervical area.
             Dr. Snider and Dr. Ballard both found no impairment or
             found that the alleged cervical condition was not work
             related. The ALJ is persuaded by the opinion of Dr.
             Snider and Dr. Ballard that the plaintiff did not sustain a
             cervical injury resulting from the work related accident
             of May 23, 2017 and his claim for permanent disability to
             the cervical area is therefore dismissed.

In response to Bailey’s petition for reconsideration of the dismissal of his cervical

injury claim, the ALJ stated:

             The plaintiff also requests a review of the finding of no
             cervical injury. As indicated in the original Opinion, this
             is supported by the opinions of Dr. Ballard and Dr.
             Snider. The plaintiff’s treating physician, Dr. Jackson,
             assigned no impairment for the cervical area. The
             mechanism of the injury would certainly be more
             consistent with a lumbar injury rather than a cervical
             injury. In any event, the ALJ again relies on the opinions
             of Dr. Ballard and Dr. Snider to find no cervical injury.

             Bailey’s appeal to the Board centered on the contention that the

opinions of Dr. Ballard and Dr. Snider were based upon an incorrect and

incomplete medical history, thus rendering them corrupt, erroneous, and

insufficient to constitute substantial evidence supporting the opinion of the ALJ.

In affirming the decision of the ALJ, the Board found Bailey’s reliance upon

Cepero v. Fabricated Metals Corporation, 132 S.W.3d 839 (Ky. 2004), unavailing.

We discern no error in the decision of the Board.


                                         -7-
             We commence by reiterating the familiar standards of our review in

workers’ compensation cases. Because Bailey, who had the burden of proving

each of the essential elements of his claim and carried the risk of non-persuasion,

was unsuccessful before the ALJ, the question becomes whether the evidence

compels a different result. Wolf Creek Collieries v. Crum, 673 S.W.2d 735, 736

(Ky. App. 1984). “In order to rise to the level of compelling evidence, and thereby

justify reversal of the ALJ under this circumstance, the evidence must be so

overwhelming that no reasonable person could reach the same conclusion as did

the ALJ.” Groce v. VanMeter Contracting, Inc., 539 S.W.3d 677, 682 (Ky. 2018)

(citations omitted). Further, “[w]hen reviewing the Board’s decision, we reverse

only where it has overlooked or misconstrued controlling law or so flagrantly erred

in evaluating the evidence that it has caused gross injustice.” GSI Commerce v.

Thompson, 409 S.W.3d 361, 364 (Ky. App. 2012) (citing Western Baptist Hospital

v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992)). With these standards in mind, we

turn to the issue advanced in this appeal.

             As he did before the Board, Bailey insists that there is no substantial

evidence supporting the decision of the ALJ because the opinions of Dr. Ballard

and Dr. Snider were based upon an incorrect and incomplete history concerning the

timing of his reports of neck pain. Bailey maintains that the opinions of both Dr.

Ballard and Dr. Snider are predicated upon a history of no neck complaints until


                                         -8-
two months after the injury when, in fact, the records of his emergency room visit

at Hardin Memorial Hospital document the fact that he complained of “neck down

to lower back pain, from lifting heavy luggage yesterday.” He also alleges that he

reported neck pain to the emergency room physician, Dr. Rodriguez.

             Bailey also maintains that the fact that Dr. Jackson did not assess an

impairment for his cervical condition does not indicate he concluded there was no

cervical injury. Citing the fact that Dr. Jackson noted neck pain into the hands

with paresthesia and recommended an MRI in order to treat his cervical condition,

Bailey argues that the evidence compels a finding that he sustained a work-related

neck injury in the May 23, 2017, work incident. Like the Board, we disagree.

             The proper interpretation and application of the holding in Cepero,

132 S.W.3d 839, is dispositive of Bailey’s argument regarding the opinions of Dr.

Ballard and Dr. Snider. In Cepero, the ALJ awarded benefits for an alleged work-

related knee injury based upon evidence from two doctors who indicated that the

knee condition was related to a work injury. Because neither doctor had been

informed that Cepero had suffered a severe knee injury several years prior, the

Board reversed the ALJ’s finding that the doctors’ opinions were based upon

substantial evidence and therefore sufficient to support findings of causation. In

affirming the opinion of the Board, the Supreme Court explained:

             In cases such as this, where it is irrefutable that a
             physician’s history regarding work-related causation

                                         -9-
             is corrupt due to it being substantially inaccurate or
             largely incomplete, any opinion generated by that
             physician on the issue of causation cannot constitute
             substantial evidence. Medical opinion predicated upon
             such erroneous or deficient information that is
             completely unsupported by any other credible
             evidence can never, in our view, be reasonably probable.

Cepero, 132 S.W.3d at 842 (emphases added).

             Here, after reviewing the evidence before the ALJ, the Board

concluded that Dr. Ballard and Dr. Snider had not been provided a history so

inaccurate or incomplete as to render their opinions lacking in probative value.

The record discloses that Dr. Ballard and Dr. Snider had been provided with the

emergency room records from Bailey’s Hardin Memorial Hospital visit, as well as

the treatment records of Dr. Patel and Dr. Jackson prior to expressing their

opinions as to the compensability of the alleged cervical injury. In addition, Dr.

Snider filed a supplemental report after having reviewed the subsequent

independent medical evaluation of Dr. Barefoot. Thus, the Board noted that Dr.

Ballard and Dr. Snider had been accurately informed of Bailey’s medical history

regarding the alleged neck injury despite his claim that they were misinformed or

unaware.

             Further, the normal examination of Bailey’s cervical spine at the

emergency room and the absence of cervical complaints in the May 26, 2017, and

June 6, 2017, notes of Dr. Patel support the opinions of Dr. Ballard and Dr. Snider


                                        -10-
that Bailey did not have cervical complaints at the time of the May 23, 2017, work

incident. As the Board correctly observed, the triage nurse’s reference to “neck

down to lower back pain” could reasonably be interpreted as defining the range of

pain in Bailey’s spine rather than the cause of the pain. Finally, we concur in the

Board’s assessment that the emergency room physician’s examination revealing a

normal range of motion, standing alone, constitutes sufficient evidence to support a

finding that Bailey did not sustain a cervical injury in the May 23, 2017, work

incident.

             We are convinced that the decision of the Board falls squarely within

the rationale set out in GSI Commerce, supra, in which this Court distinguished the

facts in Cepero from the facts before it in Thompson’s case:

                     We are persuaded that the facts in Cepero are
             readily distinguishable from the facts of this matter. In
             Cepero, there was a complete omission of a significant
             and clearly relevant past injury, misleading the
             medical expert to find the claimant’s injury to be
             entirely work-related. The medical expert testified that
             if she had known of the past injury, her opinion would
             have been different. Additionally, the medical opinion
             described in Cepero was completely unsupported by
             any other credible evidence.

                    In this case, there is nothing to indicate that
             Thompson attempted to conceal her previous neck and
             shoulder pain from any of the medical experts. During
             his deposition, Dr. Roberts explained specifically that he
             had been satisfied with the medical history that
             Thompson had given him and that he had been aware at
             the time that he gave his opinion that she had had some

                                        -11-
             right-side neck and right shoulder pain prior to August 3,
             2009. Furthermore, Dr. Roberts’s opinion was not
             “unsupported by any other credible evidence.” As the
             ALJ noted, the opinion of Dr. Roberts was confirmed by
             Dr. Changaris. Under these circumstances, the ALJ was
             not required to disregard Dr. Roberts’s opinion. The
             weight to be given to it was clearly a matter for the ALJ
             to decide within the broad scope of his discretion.

409 S.W.3d at 364-65 (emphases added.)

             In sum, our review of the record in this case dispels Bailey’s

contention that the evidence compels a finding that he suffered a work-related

cervical injury in the May 23, 2017, accident. Clearly, the opinions of Dr. Ballard

and Dr. Snider are not so “substantially inaccurate or largely incomplete” that they

do not constitute substantial evidence supporting the decision of the ALJ. Cepero,

132 S.W.3d at 842. Neither are their opinions “completely unsupported by any

other credible evidence[.]” GSI Commerce, 409 S.W.3d at 364. Thus, the weight

to be accorded the opinions of Dr. Ballard and Dr. Snider was “clearly a matter for

the ALJ to decide within the broad scope of his discretion.” Id. at 365.

             Accordingly, the opinion of the Workers’ Compensation Board is

affirmed.

             ALL CONCUR.




                                        -12-
BRIEFS FOR APPELLANT:         BRIEF FOR APPELLEE MILLER
                              TRANSPORTATION, INC.:
Stephanie N. Wolfinbarger
Louisville, Kentucky          Thomas L. Ferreri
                              Matthew J. Zanetti
                              Louisville, Kentucky




                            -13-